DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Rieger (U.S. Patent No. 5,453,227).
Regarding Claim 1, Rieger teaches a blank for use in manufacturing a surgical implant (Cols. 3-5: Examples of Finger Joint, Middle Phalanx, Knee Joint, etc.), the blank comprising: 
a shape (Cols. 3-5: shapes of 20X10X32 mm for finger joint, 15X10X28 mm for middle phalanx, 82.6X66.4X63.5 mm for knee joint) based, at least in part, on one or more features (overall size) common to a specific type of patient-adapted implant (Cols. 3-5: implants for finger joint, middle phalanx, knee joint); and 
dimensions (Cols. 3-5: 20X10X32 mm for finger joint, 15X10X28 mm for middle phalanx, 82.6X66.4X63.5 mm for knee joint) that are equal to or larger than corresponding dimensions of each patient- adapted implant included in the specific type of patient-adapted implants (Cols. 3-5: since each of the blanks for finger joint, middle phalanx and knee joint is machined to produce an implant, the blank size must be equal to or larger than the actual implant).

Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bojarksi et al. (U.S. Patent Publication No. 2011/0029093).
Regarding Claim 1, Bojarski teaches a blank for use in manufacturing a surgical implant (patellar implant), the blank comprising: 
a shape based, at least in part, on one or more features ([0592]: basic features (e.g. a dome-shaped articular surface, etc.)) common to a specific type of patient-adapted implant (patellar implant); and 
dimensions ([0592]: perimeter and thickness dimensions) that are equal to or larger than corresponding dimensions of each patient- adapted implant included in the specific type of patient-adapted implants ([0592]: since the perimeter and thickness of the blank are cut, these dimensions must be equal to or larger than corresponding dimensions of the implant).

Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lang (U.S. Patent Publication No. 2009/0276045).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN S YOO whose telephone number is (571)270-7141.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.